Citation Nr: 0419624	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  02-08 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to a rating higher than 20 percent for post-
traumatic osteoarthritis of the right acromioclavicular 
joint.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from September 1962 to January 
1964.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania, which increased the 
evaluation of the veteran's post-traumatic osteoarthritis of 
the right acromioclavicular (AC) joint from 0 to 20 percent 
disabling.  He wants a rating higher than 20 percent.  See AB 
v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to 
be seeking the maximum possible rating unless he indicates 
otherwise).

In the Appellant's Brief, the veteran's representative noted 
a statement by an October 2003 VA examiner that there was 
"evidence to suggest a mild nerve injury of the middle 
plexus or brachial plexus, more likely than not as a result 
of the AC separation."  The representative noted that 
38 C.F.R. § 4.25(b) (2003) provides that disabilities arising 
from a single disease entity are to be rated separately, 
and suggested the possibility that the purported nerve injury 
could constitute a separate disability.  As this potential 
additional claim, pertaining to a neurological disorder 
affecting the brachial plexus, has not been adjudicated in 
the first instance by the RO, it is referred there for 
appropriate development and consideration.


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal.

2.  The veteran's right shoulder disability is manifested by 
abduction to at least 90 degrees and external rotation to at 
least 75 degrees, with pain, weakness, and numbness.



CONCLUSION OF LAW

The criteria are met for a 30 percent rating, but no higher, 
for the post-traumatic osteoarthritis of the veteran's right 
acromioclavicular joint.  38 U.S.C.A. §§ 1155, 5103, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.6, 4.7, 
4.40, 4.45, 4.56, 4.59, 4.71, 4.71a, Diagnostic Codes 5200, 
5201, 5202, 5203 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Due Process Considerations

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became effective on November 9, 
2000, prior to the veteran's November 2001 increased rating 
claim.  Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), which 
essentially eliminate the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).



Recently, the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  See Pelegrini v. Principi, No. 01-944, 2004 
U.S. App. Vet. Claims LEXIS 370 (June 24, 2004) (Pelegrini 
II).  The Court addressed both the timing and content of 
these notice requirements.  Id. at *17-23.  The Court held 
that a VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Id. at *21.  The Court 
also held that VCAA notice must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in his or her 
possession that pertains to the claim.  Id. at *22.  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1) (2003).  Id.

Pelegrini's requirements as to the timing of VCAA notice were 
met in this case.
The first thing the RO did after receiving the veteran's 
November 2001 increased ratings claims was to send its 
January 2002 VCAA letter (the letter is erroneously dated 
January 2001, but its position in the claims folder and 
context suggest that the date actually should be January 
2002).  The RO did not take any adjudicative action until 
February 2002, when it issued its rating decision that the 
veteran appealed to the Board.  Thus, in compliance with 
Pelegrini, the RO provided the VCAA notification to the 
veteran prior to its initial adjudicative action on his 
claim.

The RO also met Pelegrini's requirements for the content of 
VCAA notification.  The RO's February 2002 letter told the 
veteran about the VCAA and its application to his increased 
rating claim.  Specifically, the RO told the veteran about 
the information necessary to substantiate his claim and the 
respective responsibilities of the veteran and the RO in 
obtaining this information.  The RO also asked the veteran to 
"tell us about any additional information or evidence that 
you want us to try to get for you," and to "send us the 
evidence we need as soon as possible."  Therefore, the RO 
fully complied Pelegrini's requirements as to the content of 
VCAA notification, as its VCAA letter provided the 
information specified by Charles and Quartuccio, and, in 
asking the veteran to inform it of any additional information 
or evidence and to send evidence in his possession as soon as 
possible, indicated to the veteran that that he should 
provide any evidence in his possession pertaining to his 
claim.

Moreover, the RO obtained letters and treatment records from 
the veteran's treating physician, Dr. E, other private 
treatment records, and letters from the veteran, who is a 
clinical psychologist and opined as to the severity of his 
right shoulder disorder.  When asked at the October 2002 
hearing before a Decision Review Officer (DRO) whether he was 
receiving treatment other than through Dr. E, the veteran 
replied that he was not.  The RO also ordered two VA 
examinations relating to the veteran's right shoulder 
disability, in January 2002 and October 2003.  Thus, the RO 
complied with the VCAA's preliminary duty to assist 
provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Entitlement to a Rating Higher than 20 Percent for the Right 
Shoulder Disorder

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2003).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3 
(2003).  Also, when making determinations as to the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  See 
38 C.F.R. § 4.1 (2003); Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).

The service medical records (SMRs) show the veteran sustained 
an acromioclavicular shoulder separation in October 1962, 
requiring surgery.  In December 1963, a Physical Examination 
Board found him physically unfit for service, and he was 
therefore discharged.  In a February 1967 rating decision, 
he was granted service connection for this right shoulder 
disability and received a noncompensable (i.e., 0 percent) 
rating.  Thus, since entitlement to compensation already has 
been established and an increase in the disability rating for 
the right shoulder disorder is at issue, the present level of 
disability is of primary importance.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Compare Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999) (Board must consider possible 
entitlement to "staged" rating to compensate veteran for 
times since filing his claim when disability may have been 
more severe than at other times during the course of his 
appeal).  Moreover, as already mentioned, even though the 
February 2002 rating decision herein appealed increased the 
evaluation of the veteran's right shoulder disorder to 20 
percent disabling, he has the right to request an additional 
increase in this evaluation, because, as explained more fully 
below, it is not the highest he can receive under the 
applicable rating criteria.  See AB, 6 Vet. App. at 39.

An August 2001 radiology report noted degenerative changes of 
the right AC joint, and stated that inferior osteophytes off 
of the AC joint could be causing an infringement syndrome.  A 
September 2001 MRI of the right shoulder also found 
degenerative joint disease (DJD) of the AC joint, with no 
evidence of impingement on the supraspinatus outlet, or 
tendinopathy or rotator cuff tear.  There was dystrophic 
ossification in the coracoclavicular ligaments from the AC 
separation.  An August 2003 MRI report indicated an old 
second-degree A/C separation and mild degenerative joint 
disease of the AC joint.

The veteran's private physician, Dr. "E," has written 
letters and submitted medical records on his behalf.  In a 
January 2002 letter, Dr. E characterized the veteran's injury 
as "subluxation of the right acromioclavicular joint," and 
"clavicle, impairment of malunion with pain and weakness of 
joint and arm, with slight limitation of motion, 
calcification of coroclavicular ligaments."  Dr. E stated 
that that the veteran has chronic cervical, shoulder, and 
upper and lower extremity pain with radiculopathy.  Dr. E 
noted that the he has treated the veteran's shoulder disorder 
with over the counter medications, massage and physical 
therapy, acupressure, heat treatments, hypnosis, and guided 
imagery.  Dr. E characterized the range of motion in the 
veteran's "upper and lower extremities" as "about 40 
percent."  In an April 2003 note, Dr. E stated that the 
veteran's cervical problem was related to his right shoulder 
separation.  In a February 2004 letter, Dr. E characterized 
the veteran's symptoms as "cervical pain, right shoulder and 
arm pain, weakness, numbness," with a prognosis of 
"poor/guarded."

A January 2002 VA examination report stated that the right 
shoulder demonstrates impaired motion with forward elevation 
to 130 degrees, abduction to 90 degrees, external rotation to 
75 degrees, and internal rotation to 15 degrees.  The 
examiner noted that he had not examined the veteran in a 
state of increased activity or exacerbation and could 
therefore make no comment on worsening of the right shoulder 
with increased activity or exacerbation.  The veteran noted 
the pain caused by the shoulder disorder and the multiple 
medications he was taking for it.  The examiner also noted 
the August 2001 x-ray report, and stated that the 
osteoarthritic changes noted on the x-ray report could be 
attributed to post-traumatic and post-surgery osteoarthritis.  

In a May 2002 letter to the RO, the veteran stated that the 
range of motion described by the January 2002 VA examiner 
cannot be sustained due to fatigue, weakness, stiffness, 
instability, lack of endurance, swelling, numbness, and 
muscle spasm.  He added that the impairment increases while 
performing activities such as washing dishes, writing, 
lifting, and carrying.  It also affects his sleep and ability 
to perform his classroom teaching duties.  In a September 
2003 letter, the veteran noted chronic pain, swelling, 
weakness, and numbness in both the right shoulder and right 
arm, symptoms that have become more pronounced with age.  He 
also noted similar symptoms in his neck, which he believes 
are related to the shoulder, and cited Dr. E's similar 
conclusion in support of this opinion.

At the October 2002 hearing before the DRO, the veteran 
indicated that he was using medication, hypnosis, deep 
breathing, and occasional massage therapy to minimize the 
pain from his right shoulder disorder.  He noted that he had 
difficulty with the pain at night and when performing 
physical activities during the day.  He noted that he was 
taking Ibuprofen, Advil, and hydro-codeine, as well as 
mineral ice and a heating pad, and that he had tried Tylenol 
III and Celebrex, which were ineffective.  He also wears a 
shoulder harness at night.  In addition to his discomfort, 
the veteran cannot raise his arm very high, and above a 
certain height it gets weak.  He also feels stiffness and 
additional discomfort when it is going to rain.  Once he 
moves his arm past a certain point, the veteran feels pain.  
The veteran also characterized the February 2002 VA 
examination as inadequate.  The right shoulder disorder 
limits his ability to mow the grass, dust, and do similar 
things.

The veteran also noted his current employment as a high 
school teacher, and that the shoulder disorder interferes 
with certain aspects of the job, such as preventing him from 
writing on the chalkboard.  He also noted his other job as a 
clinical psychologist.  When asked why he believed he was 
entitled to a higher rating, the veteran stated noted the 
limited range of motion of the shoulder and the chronic pain 
he experienced from it.

The October 2003 VA examination report indicates abduction 
from 0 to 120 degrees, forward flexion from 0 to 130 degrees, 
and internal and external rotation both from 0 to 80 degrees.  
The impression was of an AC joint separation with history of 
arthritis, with spasms extending to the right trapezius 
muscle causing secondary restricted range of motion of the 
cervical spine.  The other impression was that there was 
evidence to suggest a mild nerve injury of the middle plexus 
or brachial plexus, more likely than not as a result of the 
AC separation, with no evidence of fatigability or 
incoordination.  In a December 2003 addendum, the examiner 
stated that there was no relationship between the veteran's 
discogenic spine disease and his right shoulder disorder, and 
noted that the MRI report showed multiple disc protrusions of 
the cervical spine.

As indicated on his September 1962 Entrance examination and 
elsewhere in the SMRs, the veteran is right handed and, thus, 
his right shoulder disorder affects the major arm.  Under 
38 C.F.R. § 4.71a, diagnostic code (DC) 5201 (2003), 
limitation of motion of the arm to 25 degrees from the side 
warrants a 40 percent rating for the major arm.  A 30 percent 
rating requires motion limited to midway between the side and 
shoulder level, and a 20 percent rating is warranted when 
limitation of motion is at the shoulder level.  Additionally, 
under DC 5203, impairment of the clavicle or scapula, 
dislocation, warrants a 20 percent evaluation.  Nonunion of 
the clavicle with loose movement also warrants a 20 percent 
evaluation.  Without loose movement, nonunion of the clavicle 
warrants a 10 percent evaluation.  Malunion of the clavicle 
or scapula warrants a 10 percent evaluation.  Under DC 5200, 
ratings of 30, 40 and 50 percent are assigned for major side 
ankylosis of scapulohumeral articulation for favorable, 
intermediate and unfavorable ankylosis, respectively.

There is no evidence of right shoulder ankylosis, or 
analogous unfavorable limitation of scapulohumeral 
articulation to warrant a rating greater than 20 percent.  In 
fact, the veteran's abduction was to 90 degrees during his 
January 2002 VA examination and to 120 degrees during his 
more recent October 2003 examination, both of which are well 
beyond the 60 degrees that would warrant a higher rating 
under DC 5200.  In addition, the external rotation of his 
right arm was to 75 degrees during the January 2002 
examination and to 80 degrees during the October 2003 
examination and, thus, not limited to 25 degrees from his 
side or midway between his side and shoulder level to warrant 
a rating higher than 20 percent under DC 5201.  Also, there 
was no evidence of impairment of the humerous, dislocation at 
the scapulohumeral joint, or malunion of the humerous 
warranting a higher rating under DC 5202.  Moreover, there is 
no evaluation higher than 20 percent available under DC 5203, 
even assuming it is applicable.  Thus, there is no evidence 
showing that a rating greater than 20 percent is warranted 
under any of the potentially applicable diagnostic codes.  
The statement of Dr. E that the range of motion 
in the veteran's upper and lower extremities is about 40 
percent does not indicate otherwise, as Dr. E's statement was 
specific neither to the veteran's right shoulder nor to the 
type of motion being quantified.

Bear in mind also that, although the veteran also has DJD 
(arthritis) in his right shoulder, the DJD, in turn, is rated 
based on the extent of his limitation of motion.  See 
38 C.F.R. § 4.71a, DCs 5003 and 5010.  And as indicated, he 
does not have sufficient limitation of motion under DC 5201 
or 5203 to warrant a rating higher than 20 percent.  Note, as 
well, that this is true even considering the extent of his 
arthritic pain.  Moreover, DC 5003 only provides, at most, 
for a 20 percent rating, no higher than the current 20 
percent evaluation for the veteran's right shoulder disorder.

When assessing the severity of a musculoskeletal disability, 
however, which, as here, is at least partly rated on the 
basis of limitation of motion, VA must also consider the 
extent that the veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his 
symptoms are most prevalent ("flare-ups") due to the extent 
of his pain (and painful motion), weakness, premature or 
excess fatigability, and incoordination-assuming these 
factors are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).

The January 2002 examiner did not opine as to the DeLuca 
factors.  Whereas the October 2003 examiner stated there was 
no evidence of fatigability or incoordination, but made this 
statement after referring to the possible mild nerve injury, 
and so it is unclear whether this statement applies to the 
disability as a whole or merely that portion relating to the 
possible nerve injury.  In any event, the veteran's 
complaints of pain, weakness, and numbness, supported by Dr. 
E's impressions based on examinations of the veteran, are the 
type of functional impairments not contemplated by the rating 
criteria that must be considered under DeLuca, and the Board 
finds that a 30 percent evaluation, the next highest 
available under DC 5200 to 5203, is a more appropriate rating 
for the veteran.  An evaluation in excess of 30 percent is 
not warranted, though, because DC 5201 envisions a more 
severe restriction of movement, with limitation of the motion 
of the arm to 25 degrees from the side, than can be compared 
with the veteran's external rotation to at least 75 degrees.  
And he does not have fibrous union of the humerous that would 
warrant the next highest, 50 percent, rating under DC 5202.

Finally, an extra-schedular rating for the veteran's right 
shoulder disorder is not warranted.  He has not been recently 
or frequently hospitalized on account of it.  Moreover, 
although overall functional impairment may hamper his 
performance in some respects, such as preventing him from 
performing some duties associated with teaching and some 
activities of daily living, this impairment is not to a 
degree that would require extra-schedular consideration since 
these provisions are reserved for very special cases of 
impairment that simply is not shown here.  Consequently, 
the Board does not have to remand this case to the RO for 
further consideration of this issue.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In sum, a 30 percent rating, but no higher, is warranted for 
the veteran's right shoulder disorder, because there is 
additional functional impairment above and beyond the 
limitation of motion objectively demonstrated that is not 
contemplated by the governing rating criteria.  As the 
preponderance of the evidence is against a rating higher than 
30 percent, the benefit-of-the-doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.3 (2003); Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).


ORDER

A higher 30 percent rating is granted for the veteran's post-
traumatic osteoarthritis of the right acromioclavicular 
joint, subject to the laws and regulations governing the 
payment of VA compensation.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



